DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 and 1/6/2021 were filed prior to the mailing date of the mailing of this action.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 12/3/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mojadad (US 4522233).
Regarding claim 1, Mojadad discloses a sanitary valve (10) comprising: 
a body (12) comprising at least two body openings (within the flange connections at 22,24,26,16); 
a plug (32,46) disposed within the body, rotatable around a vertical axis (the vertical axis in Figure 2 through the centerline of stem 50), moveable along the vertical axis within the body, and 
comprising a plug top surface (the uppermost horizontal surface of 32) and at least two plug openings (at 38,44,36) in fluid communication; 
a stem (50) comprising a first stem end (at 52) attached to the top plug surface and a second stem end (at 62); and 
an actuator (handle, col.6,lns. 5-8) attached to the second stem end and operable to rotate the stem and the plug around the vertical axis and to move the stem and the plug along the vertical axis.

    PNG
    media_image1.png
    1371
    812
    media_image1.png
    Greyscale

Regarding claim 2, Mojadad discloses wherein one of the at least two body openings is a bottom body opening (at 16) and one of the at least two plug openings is a bottom plug opening (at 36).

Regarding claim 3, Mojadad discloses wherein one of the at least two body openings is a lateral body opening (at 22 or 24 or 26) and one of the at least two plug openings is a lateral plug opening (at 38 or 44).

Regarding claim 4, Mojadad discloses wherein two of the at least two body openings are lateral body openings (at 22 and 26) and two of the at least two plug openings are lateral plug openings (at 38 and 44).

Regarding claim 5, Mojadad discloses wherein an interior wall of the body or a lateral surface of the plug comprises one or more drainage channels (the channel between the two angled surfaces, at the top of 32 that the start of the lead line for numeral 32 is pointing towards) or a sloping segment (the bottom segment 16 of 18, see Fig. 1) proximate to a bottom body opening, or both, to reduce trapping fluid or to facilitate cleaning of the sanitary valve.

    PNG
    media_image2.png
    374
    510
    media_image2.png
    Greyscale


Regarding claim 6, Mojadad discloses  wherein the plug comprises a top plug surface that slopes outward and downward from the vertical axis (the uppermost surface of plug 32 adjacent the largest diameter of 50 slopes outward and downward) or a lateral plug surface that slopes downward and inward, or both, to reduce trapping fluid or to facilitate a flow of fluid to a bottom of the plug.

Regarding claim 7, Mojadad discloses wherein the sanitary valve is configured to be cleaned without removal from a system of which it is a component (the valve 10 is configured as such due to the open flow paths through the valve).

Regarding claim 8, Mojadad discloses wherein the sanitary valve is configured to be cleaned without disassembly (the valve 10 is configured as such due to the open flow paths through the valve).

Regarding claim 9, Mojadad discloses wherein the sanitary valve is configured to be cleaned when the plug is disposed upward along the vertical axis from a seated position within an interior of the body (using the threaded connection at 62, the threaded connection may be adjusted upward from an initially seated position to another further seated upward location applying more force to the seal at 46, the plug 32 is configured to be cleaned as such due to the open flow paths through the valve body and plug).

Regarding claim 10, Mojadad discloses wherein at least a portion of the plug (exterior portion of 32 intersecting inner seal 46) or a portion of an interior of the body, or both, is coated with one or more materials (the material seal of 46, col. 5,lns. 54-58) that facilitate reducing trapping of fluids (due to the material in the seal, fluid is reduced from being trapped above 32 in the cavity at 14 since it reduces the leakage in this area), or cleaning, or both.

Regarding claim 11, Mojadad discloses wherein the body comprises steel, stainless steel, any compatible metal (as shown in Figures 1 and 2, the cross-hatching is indicative of a metal, see MPEP 608.02, chart IX), plastic, polymer, plastic-polymer composite, plastic-metal composite, polymer-metal composite, plastic-coated metal, polymer-coated metal, or some combination thereof. 



Regarding claim 12, Mojadad discloses wherein the plug comprises steel, stainless steel, any compatible metal  (as shown in Figures 1 and 2, the cross-hatching is indicative of a metal, see MPEP 608.02, chart IX), plastic, polymer, plastic-polymer composite, plastic-metal composite, polymer-metal composite, plastic-coated metal, polymer-coated metal, or some combination thereof.
When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 
Here, the drawings clearly show the solid cross-hatching lines representative of a metal.

	Regarding claims 13-24, the "kit of parts" claimed limitation is met through the above claim rejection as being a kit of assembled components. See also, in Mojadad, in Figure 2 (shown above) showing a dis-assembled view of the components, which may be considered as a kit of parts.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 17/736,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the co-pending application are overlapping in scope.

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references cited on the attached 892 sheet disclose similar features for the limitations in claims 5 and 6, (US:1526995,1982644,4365646,2621886,2702050).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753